Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks, filed on 15 September 2021.  No claim amendments were submitted with the filing of 15 September 2021.
Claim Status
Claims 1-13 are pending.  Claims 1-13 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 15 September 2021 consisting of 115 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 16/216,666 (filed 12/11/2018; issued as USPAT-10966412) which is a DIV of 15/088,805 (filed 04/01/2016; issued as USPAT-10149462) which is a CON of PCT/GB2014/052971 (filed 10/01/2014).  This application claims benefit from foreign applications UNITED KINGDOM 1317410.7 (filed 10/01/2013) and FRANCE 1359518 (filed 10/01/2013).  The instant application has been granted the benefit date, 1 October 2013, from foreign applications UNITED KINGDOM 1317410.7 and FRANCE 1359518.

RESPONSE TO ARGUMENTS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10149462 for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues (Remarks, filed 09/15/2021, page 9) that “instant claims 1-13 are not obvious over the claims of the ‘462 patent because the two non-identical claim sets have different designs, and they differ at least in method steps, reagents used, schedules used,  response variables, and criteria of success.”  The applicant does not specify what differences exist between the two claim sets.  Therefore, the examiner will briefly state his analysis of the overlapping nature of the instant claims to those of US-10149462.  Both claim sets recite identical preambles of a method of producing an antibody.  Each claim set recites immunizing a mouse with an antigen and that in both claim sets, the mice have genomes comprising identical genome modifications comprising an unrearranged chimeric immunoglobulin gene.  The instant claims are broader than the claims of US-10149462. The claims of US-10149462.only 
Based upon the examiner’s claim interpretation of the instantly claimed cells as being part of the recited mouse, the examiner concludes a person of ordinary skill in the art would recognize that the two claim sets DO NOT have different designs, and they DO NOT differ at least in method steps, reagents used, schedules used, response variables, and criteria of success.  For this reason, the examiner finds the applicant’s arguments insufficient to overcome the pending rejection.
Therefore, the examiner hereby maintains the rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10149462.
The examiner reiterates the pending rejection:
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10149462. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to methods of making antibodies or antibody fragments and use .

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633